FILED
                              NOT FOR PUBLICATION                            NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


INDRATATI SELAMET,                               No. 13-72182

               Petitioner,                       Agency No. A088-129-499

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Indratati Selamet, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law and

review for substantial evidence the agency’s factual findings. Wakkary v. Holder,

558 F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for review.

      Substantial evidence supports the agency’s finding that the incidents Selamet

experienced in Indonesia, even considered cumulatively, do not rise to the level of

persecution. See id. at 1059-60; Halim v. Holder, 590 F.3d 971, 975-76 (9th Cir.

2009). Substantial evidence also supports the agency’s finding that, under a

disfavored group analysis, Selamet has not shown sufficient individualized risk to

establish a well-founded fear of future persecution. See Halim, 590 F.3d at 977-79.

We reject Selamet’s contention that the agency applied the disfavored group

analysis incorrectly. Accordingly, Selamet’s asylum claim fails.

      Because Selamet failed to meet the lower burden of proof for asylum, her

claim for withholding of removal necessarily fails. See Zehatye v. Gonzales, 453
F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence also supports the agency’s denial of CAT relief

because Selamet failed to show it is more likely than not she will be tortured with

the consent or acquiescence of the government if returned to Indonesia. See Silaya

v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.

                                          2                                    13-72182